Citation Nr: 1446719	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for bilateral hallux valgus.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a right Achilles tendon disorder.

6.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's  case should take into consideration the existence of these electronic records.

The Veteran had active service from April 1990 to April 2010.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the RO.

Although the Veteran requested a personal hearing with a Veterans Law Judge, he did not report as scheduled.  His hearing request, therefore, is considered to have been withdrawn.  38 C.F.R. § 20.704(d), (e) (2013).


FINDINGS OF FACT

1.  The Veteran is shown to have had elevated liver enzymes during service, but a current liver disease or pathology is not demonstrated.   

2.  The currently demonstrated bilateral hallux valgus is shown as likely as not to have increased in severity beyond natural progression during his extensive period of active service.

3.  The Veteran is shown as likely as not to have manifested a right Achilles enthesophyte during his period of active service.

4.  The Veteran is shown as likely as not to have bilateral pes planus that had its clinical onset during his extensive period of active service.

5.   The Veteran is shown to have voiced complaints referable to his left hand or both knees during service, but current left hand or knee disease or pathology is not demonstrated.


CONCLUSIONS OF LAW

1.  The Veteran does not have a liver disability manifested by elevated liver enzymes due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his pre-existing bilateral hallux valgus is due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by a right Achilles enthesophyte is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral pes planus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The Veteran does not have a left hand disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The Veteran does not have a bilateral knee disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran in February 2010.  This letter explained the evidence necessary to substantiate the Veteran's claims of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was afforded multiple VA examinations responsive to the claims of service connection for a liver disorder, a left hand disorder, a bilateral knee disorder, a right ankle disorder, bilateral pes planus, and bilateral hallux valgus.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examinations are inadequate to decide the claims being adjudicated herein, so the examinations are found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims of service connection.  Certainly, the Veteran is the best informant to describe the nature and extent of his disorders.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2013).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111  and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C.A. § 1153.  

If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened." Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  


Liver Disorder

The Veteran here claims service connection for elevated liver enzymes.  The elevated liver enzymes were noted at the time of the February 2010 VA examination report, and the service treatment records showed that the Veteran was assessed as having abnormal liver function tests.  

Significantly, the service treatment records dated in 1998 indicated that his abnormal liver function tests were attributed to the Veteran's alcohol abuse.  

The Board notes that the addendum to the February 2010 VA examination stated that the elevated liver enzymes were diagnosed as "transaminasemia" and finds that elevation of  liver enzymes per se was not a disease for compensation purposes.

Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2012); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  

Elevated liver enzyme levels represent only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996). 

A clinical finding such as elevated liver enzymes (or abnormal liver function tests, as in service), without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  

Thus, there is no current disability manifested by elevated liver enzymes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability"); see also Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (recognizing that a symptom of pain is not a disability).   

Therefore, on this record, the claim of service connection must be denied.


Bilateral Hallux Valgus

The Veteran asserts that his bilateral hallux valgus preexisted service and worsened as a result thereof.

The Board initially notes that the Veteran reported having a history of bilateral hallux valgus at his entrance examination; at that time, it was noted as being asymptomatic.  

Thus, to the extent that the Veteran's bilateral hallux valgus was "noted" at his entry into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.   

The service treatment records include documents referable to treatment and bilateral hallux valgus during service.  He reported experiencing foot trouble at a 2003 service examination.  

At his January 2010 separation examination, the Veteran reported having foot trouble, and at a February 2010 VA examination, during service, the Veteran's bilateral hallux valgus was noted to be symptomatic and described as a bunion.

To the extent that the Veteran was noted to have foot trouble in service and symptomatic bilateral hallux valgus on VA examination prior to separation, the Board finds the evidence to be in relative equipoise in showing that the pre-existing bilateral hallux valgus as likely as not increased in severity beyond natural progression during his extensive period of active service.  

The Veteran in this regard is found to have provided credible lay statements of on-going symptoms reflective of an increase in severity. 

In resolving all reasonable doubt in the Veteran's favor, service connection on the basis of aggravation is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Pes Planus and Right Achilles

The Board acknowledges that the VA examiner in February 2010 found that the Veteran had a normal right ankle and range of motion.  However, the Veteran is shown to have manifested a right Achilles enthesophyte in service and reports having had related symptoms since that time.  

Moreover, the Veteran is shown to have mild bilateral pes planus at the time of his service entrance examination.  

Because the Veteran has voiced complaints of having foot pain related to pes planus since service, the Board finds that the current bilateral pes planus as likely as not increased in severity beyond natural progression during his extensive period of active service.  

In addition, to the extent that the Veteran is not shown to have had a right Achilles enthesophyte prior to his service, the evidence overall serves to show that the right Achilles enthesophyte as likely as not had their clinical onset during his extensive period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Claimed Left Hand and Bilateral Knee Disorder

In this case, the Board finds no evidence of a left hand or knee disorder during service.  Significantly, the service treatment records are shown to be negative for any complaints or findings related to chronic left hand or knee conditions.  

While the Veteran reported having knee pain, swelling and numbness and pain of the left hand at his January 2010 separation examination, he did not identify an in-service injury or disease process to which either could be linked.  Moreover, the medical evidence overall does not serve to show pathology involving the left hand or either knee during service or thereafter. 

The Veteran is competent to report that he has a left hand disorder and a bilateral knee manifestations.  However, the weight of the evidence here establishes that the Veteran does not have a left hand and knee disability due to a disease or injury of his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Significantly, the VA examiner in February 2010 found that the Veteran knees and left hand were normal based on physical examination and x-ray studies.  

According to the VA examiner, there was no diagnosis because there was no identified pathology related to the left hand or either knee.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

On this record, the VA examiner's opinion is entitled to greater probative weight than the lay assertions of the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

The most probative and credible evidence, the February 2010 VA examination reports clearly establishes that there is no left hand disorder or bilateral knee disability related to his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For these reasons, the preponderance of the evidence is against the claims of service connection for a left hand disorder or a bilateral knee disorder.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The claim of service connection for a claimed liver disorder is denied.

Service connection for bilateral hallux valgus is granted.

Service connection for bilateral pes planus is granted.

Service connection for right Achilles enthesophyte is granted.

Service connection for a claimed left hand disorder is denied.

Service connection for a claimed bilateral knee disorder is denied.


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


